Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/17/2020 has been entered.
 
Response to Arguments
Applicant's arguments filed 10/22/2020 have been fully considered but they are not persuasive.
Examiner respectfully submits that another embodiment/interpretation of the Matsuda reference anticipates the amendment.  Details are shown below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 18, 20, 25, 26, and 30-32 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsuda (Pub No. US 2015/0295081 A1, hereinafter Matsuda).
With regards to claim 1, Matsuda teaches a semiconductor device comprising: 
a substrate (see Fig. 20, substrate 401), 
a first conductivity-type first drift region formed on a first main surface of the substrate (see Fig. 20, first drift region 423 as N-type)); 
a first conductivity-type second drift region formed on the first main surface of the substrate so as to be contacted with the first drift region, the second drift region formed to be reached to a deeper position of the substrate than a position of the first drift region and having the same impurity concentration as the first drift region (see Fig. 20, second drift region 421 as N-type contacting with first drift region 423, second drift region 421 deeper than first drift region 423);
a second conductivity-type well region formed on the first main surface of the substrate, the well region in direct contact with the second drift region (see Fig. 20, second conductivity-type well region 453 in contact with second drift region 421, also see ¶170, N-layer 23 “extends” from below one point to the channel length direction 410, indicates that there is direct contact or touching of the well region 453); 
a first conductivity-type source region formed in the well region to extend in a direction perpendicular to a surface of the well region (see Fig. 20, first conductivity-type source region 407); 
a first conductivity type drain region formed in the first drift region to be separated from the well region, the drain region extending from a surface of the first drift region in a perpendicular direction (see Fig. 20, first conductivity type drain region 409); 
a gate insulating film formed so as to be in contact with the second drift region, the well region and the source region (see Fig. 20, gate insulating film 403 in contact with second drift region 421, well region 453 and source region 407); 
a gate electrode formed so as to be in contact with the gate insulating film, the gate electrode further in contact with the second drift region, the well region, and the source region, via the gate 
a source electrode connected to the source region and the well region (see Fig. 20, source electrode 455 at left connected to source region 407 and well region 453); and  -5- 4838-1304-1824.1Atty. Dkt. No. 040302-1196 
a drain electrode connected to the drain region (see Fig. 20, drain electrode 455 at right).

	With regards to claim 20, Matsuda teaches the semiconductor device according to claim 18, wherein the substrate is a wideband gap semiconductor (the term “wideband” is relative, silicon is a “wideband” gap semiconductor). 

	With regards to claim 25, Matsuda teaches the semiconductor device according to claim 18, wherein when the gate electrode, the source electrode, and the drain electrode have the same voltage, the second drift region is completely depleted (see Fig. 20, ¶165, full depleted drift region when same voltage applied to source/drain/gate).

	With regards to claim 26, Matsuda teaches the semiconductor device according to claim 18, wherein an impurity concentration in a vicinity of the surface of the first drift region is low (see Fig. 20, “low” is a relative term, impurity concentration in vicinity of surface of first drift region is low).

	With regards to claim 30, Matsuda teaches a manufacturing method of a semiconductor device, 
the semiconductor device comprising: 
a substrate (see claim 18); 
a first conductivity-type first drift region formed on a first main surface of the substrate (see claim 18); 

a second conductivity-type well region formed on the first main surface of the substrate, the well region in direct contact with the second drift region; a first conductivity-type source region formed in the well region to extend in a direction perpendicular to a surface of the well region (see claim 18); 
a first conductivity type drain region formed in the first drift region to be separated from the well region, the drain region extend from a surface of the first drift region in a perpendicular direction (see clam 18); 
a gate insulating film formed so as to be in contact with the second drift region, the well region and the source region (see claim 18); 
a gate electrode formed so as to be in contact with the gate insulating film, the gate electrode further in contact with the second drift region, the well region, and the source region, via the gate insulating film (see claim 18); 
a source electrode connected to the source region and the well region; and a drain electrode connected to the drain region, wherein the first drift region and the second drift region are formed by implanting impurities to be activated (see Fig. 20, source electrode 455 connected to source region 407, drain electrode 455 connected to drain region 409, first and second drift regions from 421/423 formed from implantation of impurities).

With regards to claim 31, Matsuda teaches the manufacturing method of the semiconductor device according to claim 30, wherein the implanting of the impurities is performed by means of ion implantation method (see Fig. 20, ion implantation method utilized to form 421/423).

With regards to claim 32, Matsuda teaches the manufacturing method of the semiconductor device according to claim 30, wherein the first drift region and the second drift region are simultaneously formed (see Fig. 20, first and second drift regions formed simultaneously if the entire drift layer 421/423 is formed in one step).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuda as applied to claim 18 above, and further in view of Cheng et al. (Pub No. US 2016/0005837 A1, hereinafter Cheng).
With regards to claim 19, Matsuda is silent teaching the semiconductor device according to claim 18, wherein the substrate is a semi-insulating substrate or an insulating substrate.
In the same field of endeavor, Cheng teaches how a semi-insulating substrate such as SiC is beneficial because it is a suitable material for high temperature, high voltage, and high frequency applications (see ¶4).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to utilize a semi-insulating substrate such as SiC since it is a suitable material for high temperature, high voltage, and high frequency applications.

Allowable Subject Matter
Claim 33 is allowed.
Claims 21-24 and 27-29 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE LEE whose telephone number is (571)270-1224.  The examiner can normally be reached on Monday - Friday 9:30AM - 6:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAE LEE/Primary Examiner, Art Unit 2899                                                                                                                                                                                                        

JML